NOTE: This order is nonprecedentiai.

United States Court of Appeals for the Federal Circuit

MISCELLANEOUS DOCKET NO. 914
IN RE NINTENDO CO.. LTD. and NINTENDO OF AMERICA INC.,
‘ Petitioners.

On Petition for Writ of Mandamus to the United States District Court for the
Eastern District of Texas, case no. 6:08-cv-429, Judge Leonard Davis.

ON PETITION FOR WRIT OF MANDAMUS
Before RADER, Circuit Judge.
0 R D E R
Nintendo Co., Ltd. and Nintendo of America Inc. move for leave to file a reply in
support of their petition for a writ of mandamus .
Upon consideration thereof,
IT IS ORDERED THAT:

The motion is granted.

FOR THE COURT
NOV 1 9 .2009
Isl Jan Horbaly
Date Jan Horbaly
Clerk
FILE
v.8.
cc: Alex v. Chachkes, Esq. rﬁgggé’ﬂgiﬁ‘éhirm
Christopher D. Banys, Esq.
88 NOV 19 2009
JANHORBHLY

CLERK